UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:001-35593 HOMETRUST BANCSHARES, INC. (Exact name of registrant as specified in its charter) Maryland 45-5055422 (State or other jurisdiction of incorporation of organization) (IRS Employer Identification No.) 10 Woodfin Street, Asheville, North Carolina 28801 (Address of principal executive offices; Zip Code) (828) 259-3939 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[X] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS There were 21,160,000 shares of common stock, par value of $.01 per share, issued and outstanding as of February 11, 2013. HOMETRUST BANCSHARES, INC. AND SUBSIDIARIES 10-Q TABLE OF CONTENTS Page Number PART IFINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets at December 31, 2012 (Unaudited) and June 30, 2012 3 Unaudited Consolidated Statements of Income for the Three Months Ended and the Six Months Ended December 31, 2012 and 2011 4 Unaudited Consolidated Statements Of Comprehensive Income For the Three Months Ended and the Six Months Ended December 31, 2012 and 2011 5 Unaudited Consolidated Statement Of Changes In Stockholders’ EquityFor the Six Months Ended December 31, 2012 and 2011 6 Unaudited Consolidated Statements Of Cash Flows For the Six Months Ended December 31, 2012 and 2011 7 Notes to Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3.Quantitative and Qualitative Disclosures about Market Risk 41 Item 4.Controls and Procedures 41 PART IIOTHER INFORMATION Item 1.Legal Proceedings 41 Item 1A.Risk Factors 42 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3.Defaults Upon Senior Securities 42 Item 4.Mine Safety Disclosures 42 Item 5Other Information 42 Item 6.Exhibits 42 SIGNATURES 43 EXHIBIT INDEX 44 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements HOMETRUST BANCSHARES, INC. AND SUBSIDIARY Consolidated Balance Sheets (Dollar amounts in thousands except per share data) (Unaudited) December 31, June 30, Assets Cash $ $ Interest-bearing deposits Cash and cash equivalents Certificates of deposit in other banks Securities available for sale, at fair value Loans held for sale Total loans, net of deferred loan fees and discount Allowance for loan losses ) ) Net loans Premises and equipment, net Federal Home Loan Bank stock, at cost Accrued interest receivable Real estate owned Deferred income taxes Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits $ $ Other borrowings Capital lease obligations Other liabilities Total liabilities Stockholders’ Equity Preferred stock, $0.01 par value, 10,000,000 shares authorized, none issued or outstanding - - Common stock, $0.01 par value, 60,000,000 shares authorized, 21,160,000 shares issued and outstanding at December 31, 2012; none at June 30, 2012 - Additional paid in capital Retained earnings Unearned Employee Stock Ownership Plan (ESOP) shares ) - Accumulated other comprehensive income Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 HOMETRUST BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Income (Dollar amounts in thousands except per share data) (Unaudited) (Unaudited) Three Months Ended Six Months Ended December 31, December 31, Interest and Dividend Income Loans $ Securities available for sale 80 73 Certificates of deposit and other interest-bearing deposits Federal Home Loan Bank stock 29 19 53 37 Total interest and dividend income Interest Expense Deposits Other borrowings 87 Total interest expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Noninterest Income Service charges on deposit accounts Mortgage banking income and fees Loss on sale of premises and equipment - - - (3
